NO. 07-05-0178-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      MAY 31, 2005

                          ______________________________


                 IN RE CHARLES WAYNE FARNSWORTH, RELATOR

                         _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Relator Charles Wayne Farnsworth, proceeding pro se and in forma pauperis, seeks

a writ of mandamus against Jo Carter, in her capacity as District Clerk of Randall County.

Specifically, he requests that Carter be compelled to transmit numerous documents and

items to him for preparation of an application for writ of habeas corpus under article 11.07

of the Texas Code of Criminal Procedure. We deny the petition.


       Appellant asserts that by letter dated April 10, 2005, he sought, among other things,

documents and evidentiary items from an undisclosed proceeding from Carter. His request

being unanswered, he contends he has no other adequate remedy at law and seeks a writ

of mandamus.
       A court of appeals has the authority to issue writs of mandamus against a judge of

a district or county court in the court of appeals's district and all writs necessary to enforce

its jurisdiction. Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2004-05). In order for a

district clerk to fall within our jurisdictional reach, it must be established that the issuance

of the writ of mandamus is necessary to enforce our jurisdiction. In re Jose A. Coronado,

980 S.W.2d 691, 692-93 (Tex.App.–San Antonio 1998, no pet.).                 Relator has not

demonstrated that the exercise of our mandamus authority against the Randall County

District Clerk is appropriate to enforce our jurisdiction Consequently, we have no authority

to issue a writ of mandamus against Jo Carter.


       Accordingly, the petition for writ of mandamus is denied.


                                           Don H. Reavis
                                             Justice




                                               2